In Mandamus. Pursuant to R.C. 2710.06(B)(l), the court has been notified that the parties in each of the following cases have reached settlements. These cases are returned to the regular docket under S.Ct.Prac.R. 19.01. Within 60 days, the filing party in each case shall file either an application for dismissal or a notice of failure of settlement. Each case will be dismissed for want of prosecution if an application for dismissal or a notice of failure of settlement is not filed within 60 days.